Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 01/14/2022. In the instant amendment, claim 1 has been amended.
Claims 1-2 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2007/0101178 to Jammu
[0057] Description file 142 is typically transmitted before data items are sent via static communications channel 140. Optionally, the description file is transmitted cyclically with a specifiable regular or irregular cyclus. The length of the cyclus is, in one embodiment, given in terms of temporal duration, the amount of transmitted data items, the count of other events, or of a combination thereof. Also, the description file is optionally transmitted cyclically, i.e. in response to pre-determined or specifiable events or conditions. Such events or conditions include, for example, initialization of central unit 118 or of Programmable Logic Controller 116, setup of a communication between two units or to a third unit; request or necessity for refreshing the data description; change of the data description or of the protocol in a transmitting unit (e.g. in the Programmable Logic Controller 116); and change of the data description or of the protocol in a receiving unit (e.g. in central unit 118). 

US 2008/0201617 to Ohara
[0066] The user operates the terminal 150 so as to transmit a command (PUT request) that requests the MFA 100 to store the configuration file describing the desired operating conditions in a specific folder of the MFA 100. More specifically, the user associates (by drag and drop) the icon of the configuration file to the icon of a specific folder on the screen of the display 153. By this operation, the PUT request designating the configuration file and specific folder is sent to the MFA 100. In the MFA 100, the function linked to the specific folder is executed under the operating conditions described in the configuration file. 
US 2003/0012182 to Sato
[0057] The `Not configured` state 1504 is a state wherein the configuration file and configuration procedure are set in the management table 16 but have not yet been set on the network device 60. In that state 1504, the controller 11 sets the configuration file and configuration procedure on the network device 60 in a flow stage 1506. When the configuration file and configuration procedure are set on the network device 60, the "State" field of the management table 16 is changed to a `Configured` state 1508. The `Configured` state 1508 is a state wherein the configuration file and configuration procedure are set on the network device 60. 


US 2009/0313621 to Dewa
[0283] When it is determined in step S1 that a command to start a file adding process is received, in step S2, the local storage directory management unit 64 controls the data obtaining unit 63 to access the server 3 via the Internet interface 25 and the network 2 and sends information indicating the current state of the virtual file system, such as Manifest_id of a corresponding Manifest( ) section. 

US 2018/0033092 to Wang
[0084] Configuration files 433 may also be used to specify how notifications received from the completeness status monitor 420 are processed, or how to address instances in which the interface controller 430 has received a non-binding suggestion 411 from the tax logic agent 410 and a notification 420 concerning a tax topic that was complete but is no longer complete from the completion monitor 420. For example, a configuration file 433 may specify that when a notification is outstanding, the notification takes priority, or if there are multiple notifications, then the notification concerning the tax topic visited more recently is prioritized, or that the notification involving a tax topics that can be addressed more quickly (fewer questions) can be prioritized. As another example, if the interface controller 430 has received a notification 421 and a non-binding suggestion 411, then a non-binding suggestion 411 that involves the same topic as the topic identified in the notification 421 would be prioritized over other non-binding suggestion 411. 

The prior art of record (Kawada in view of Yashima, Clark, Kummetz, and Sato, Jammu, Ohara, Dewa and Wang) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-2 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/TUAN C DAO/Primary Examiner, Art Unit 2193